DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title 
TENSOR IMAGE MAPPING DEVICE, METHOD, AND COMPUTER PROGRAM PRODUCT
	

Allowable Subject Matter
Claims 1-3, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a computing device that receives a first image data in tensor form in which an object is reflected, and outputs a second image data representing a detection result of the object.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards to a computing device that receives a first image data in tensor form in which an object is reflected, and outputs a second image data representing a detection result of the object, by sets a window in the tensor data; the selector compares, for each pair of coordinates in the tensor data within the window, a pixel value at the pair of coordinates with one or more thresholds, and selects one or more weight values from a plurality of weight values according to a comparison result of whether the pixel value is larger than the one or more thresholds, wherein at least one value of the plurality of weight values is 0; the adder sets an initial value, wherein a non-zero value of the plurality of weight values is adjusted based at least in part on the initial value such that at least one of the selected one or more weight values is set to 0; the adder adds the initial value and non-zero values of the selected one or more weight values selected for the respective pairs of coordinates to obtain a cumulative value; the mapping unit derives a mapped value based on a non-linear function of the cumulative value; and the output unit outputs the mapped value to derive the second image data.

The prior art Gupta (US 2014/0056519) is a related prior art that sums the activity at each block and then applies a nonlinear scaling function, to form a foreground activity map (see para. 0166).
These distinct features are in each independent claim and renders them allowable.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663